UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1320


WILLIE JUNIOR HINES, a/k/a Willie Hines, Jr.,

                  Plaintiff - Appellant,

             v.

SPARTANBURG COUNTY DEPARTMENT OF SOCIAL SERVICES; ALICE
SCHAAF, Human Service Specialist; TIFFANY BLAND; DINA
BRAZIL; JEAN BRADLEY; IRENE HOLMAN; B.J. COOK,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:07-cv-03375-GRA)


Submitted:    June 22, 2009                 Decided:   June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Junior Hines, Appellant Pro Se.   Ronald Horner Colvin,
RONALD H. COLVIN LAW OFFICE, Spartanburg, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie    Junior    Hines,        a   state   prisoner,      appeals      the

district    court’s     order   accepting          the    recommendation        of    the

magistrate judge and dismissing his civil action, which alleged

that the Defendants negligently cared for his daughter while she

was   in   the   care    and    custody       of    the    Department      of     Social

Services.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       See Hines v. Spartanburg County Dep’t of Social

Servs.,    No.   7:07-cv-03375-GRA        (D.S.C.         Jan.   30,     2009).        We

dispense    with     oral   argument      because         the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                          2